It is ordered and decreed that the judgment of the Court of Appeals be, and the same hereby is, affirmed upon the unambiguous provisions of Sections 1465-31, 5611-1, 5611-2 and 5609, General Code, and upon the authority of State, ex rel.Ohio Bell Telephone Co., v. Court of Common Pleas of CuyahogaCounty, 128 Ohio St. 553, 192 N.E. 787; State, ex rel.Bettman, Atty. Genl., v. Court of Common Pleas of FranklinCounty, 124 Ohio St. 269, 178 N.E. 258, 78 A. L. R., 1079, and State, ex rel. Tax Commission of Ohio, v. Faust, Aud.,113 Ohio St. 365, 149 N.E. 197.
Judgment affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.